[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The above case was assigned to an attorney trial referee, who issued his report on April 17, 1990. A timely objection to the report having been filed, and the Court finding that the report should not be adopted as the basis for a judgment as to the claim or counterclaim, the motion for judgment on the report is denied.
The case is hereby scheduled for trial before the undersigned in Courtroom C, Milford Courthouse, on Wednesday June 19, 1991 at 10:00 a.m.
BEVERLY J. HODGSON JUDGE OF THE SUPERIOR COURT